Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 9-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.


Information Disclosure Statement
The information disclosure statement filed 1/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The examiner did not find a copy of the Korean search report.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the pull portion is adapted to break from the pin member when it is claimed as a part of the pin member.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fasolino (US 4,681,496).  Fasolino discloses a fastener comprising: a pin member including an elongated shank having first and second ends, a smooth cylindrical shank portion having first and second ends (pointed to below), a threaded portion (24) with a thread (26) at the first ends, a lock portion (14) with plural lock grooves at the second end of the smooth portion, a pull portion (10) with plural pull grooves (12) at the second end of the shank portion, and a breakneck groove (20) between the lock and pull portion such that the pull portion is adapted to break off from the pin member; and a swage collar (18) for swaging onto the lock grooves.   

    PNG
    media_image1.png
    651
    658
    media_image1.png
    Greyscale


In regards to claims 6 and 7, the limitations of the first and second workpieces are only claimed as the fastener is “adapted to” secure the workpieces so the limitations are recitations of intended use where the fastener needs only to be capable of the intended use to anticipate the claims.  See MPEP 2114.  And, since the fastener of Fasolino includes all the same elements as the claimed invention it would be capable of the same intended use.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6-8 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Fasolino as applied to claims 1-5 above and further in view of Schubring (US 6,341,917).  Fasolino does not disclose the fastener securing first and second workpieces together.  Schubring discloses a fastener similar to Fasolino including a thread portion (41), a lock portion (45), a pull portion (49) and a collar (21), but Schubring further discloses the fastener securing first (29) and second (27) workpieces.  The first workpiece includes a through hole to receive the pin member, the second workpiece includes a threaded hole in a first side to receive the thread portion of the pin member, and the collar is positioned adjacent a first side of the first workpiece (see Fig. 2).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to use the fastener disclosed in Fasolino to similarly secure two workpieces together as disclosed in Schubring because it would yield the same predictable results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McDowell (US 2003/0147718) and Cipriano (US 10,876,556) are cited to show other examples of threaded studs with swage collars.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677